Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re Estate of Don Love Foust, Deceased                      Original Mandamus Proceeding

No. 06-22-00089-CV                                      Opinion delivered by Justice Stevens, Chief
                                                        Justice Morriss and Justice van Cleef
                                                        participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED DECEMBER 22, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk